Citation Nr: 0924784	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  04-37 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for beriberi.

2.  Entitlement to service connection for dysentery.

3.  Entitlement to service connection for malnutrition.

4.  Entitlement to service connection for malaria.

5.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active World War II service and is a former 
Prisoner of War (POW).  It is apparent that he was a POW from 
May to December 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The appeal was previously before the Board in March 2007.  At 
that time, the Veteran's POW status had not been verified and 
the Veteran contended that the disabilities on appeal should 
be granted presumptive service connection based on his 
contended POW status.  See 38 C.F.R. §§ 3.307, 3.309.  The 
Board remanded the perfected claims for service connection 
for beriberi, malnutrition, and dysentery, for further 
development and adjudication of the inextricably intertwined 
issue of the Veteran's status.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  If POW status was verified, the 
Veteran was to be scheduled for VA examinations.  The Board 
notes that POW status was subsequently verified and the 
Appeals Management Center (AMC) indicated that the Veteran 
would be scheduled for VA examinations, but the appeal was 
returned to the Board prior to the Veteran being scheduled 
for these examinations.  As discussed below, these claims are 
remanded in order to schedule the Veteran for a VA 
examination to determine whether he currently had the POW 
presumptive diseases at issue.

In addition, at the time of the March 2007 remand, the Board 
noted that the Veteran had filed a notice of disagreement 
with the denial of his application to reopen claims for 
service connection for heart disease and malaria.  The 
Veteran has also contended that these disabilities should be 
granted presumptive service connection based on POW status.  
See 38 C.F.R. §§ 3.307, 3.309.  As the Veteran had not been 
issued a statement of the case regarding these issues, the 
Board directed that the Veteran be issued such a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
While the Veteran was subsequently issued a statement of the 
case, there is no indication that the Veteran has filed a 
substantive appeal.  However, the time period for perfecting 
these claims has not yet elapsed.  See 38 C.F.R. § 20.302.  

After careful consideration of whether the Board can take 
jurisdiction of these two additional issues at this time, the 
Board finds that first, as indicated above, the claims for 
service connection for heart disease and malaria were 
previously denied as individual claims, and thus, the new 
claims were considered applications to reopen these claims 
based on new and material evidence.  See 38 C.F.R. § 3.156.  
Based on the subsequent grant of former POW status, however, 
the Board finds, in essence, that there is a new basis of 
legal entitlement due to this new status.  The Board finds 
that under these circumstances, these claims should be 
considered on a de novo basis and the claims have been re-
characterized on the title page to reflect this.  New and 
material evidence is not required to reopen the claim of 
service connection for a disease specific to a former POW 
under 38 U.S.C.A. § 1112(b).  See Suttman v. Brown, 5 Vet. 
App. 127 (1993); Yabut v. Brown, 6 Vet. App. 79, 83 (1993). 

Second, the Board notes that a claim for service connection 
for beriberi was previously perfected.  The list of diseases 
provided presumptive service connection for former prisoners 
of war includes beriberi heart disease.  The Board, 
therefore, finds it appropriate to consider the issue of 
service connection heart disease.  It is pertinent to note 
that when the Veteran filed his claim in July 2004, the only 
heart disease that was included among the POW presumptive 
diseases was beriberi heart disease (which included ischemic 
heart disease).  38 C.F.R. § 3.309(c) (2004).  Effective 
October 7, 2004, the former regulatory provisions were 
amended to include service connection on a presumptive basis 
for former POWs who develop additional disabilities, to 
include atherosclerotic heart disease or hypertensive 
vascular disease (including hypertensive heart disease) and 
their complications (including myocardial infarction, 
congestive heart failure, arrhythmia).  38 C.F.R. § 3.309(c) 
(effective October 7, 2004); 69 Fed. Reg. 60,083, 60,083-
60,090 (Oct. 7, 2004).

A review of the claims file reveals that all the Veteran's 
claims stem from the contention that he has 
diseases/disabilities that are presumptively service-
connected based on his former POW status.  All the contended 
disabilities are listed in 38 C.F.R. § 3.309(c).  If the 
Veteran is found to have any current residuals of the claimed 
disabilities to a compensable degree, the claim will be 
substantiated.  That is, the claim only requires evidence of 
the current disability to a compensable degree, now that 
former POW status has been granted (absent rebutting 
evidence).  See 38 C.F.R. §§ 3.307, 3.309(c).  

The Veteran's claims are styled on the title page of this 
decision accordingly.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for beriberi, dysentery, 
malnutrition, malaria are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Former POW status has been established; the medical evidence 
indicates that the Veteran has a current diagnosis of 
atherosclerotic heart disease; it is at least as likely as 
not that his atherosclerotic heart disease is symptomatic and 
productive of some functional impairment.






CONCLUSION OF LAW

With resolution of the doctrine of reasonable doubt, service 
connection for atherosclerotic heart disease is warranted.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309(c) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Board has considered the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), as the law relates to 
this case.  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5103, 5103A.  Herein, the Board finds the 
current record is sufficient to substantiate the claim for 
service connection for heart disease.  Given the full grant 
of the issue currently before the Board, it is not necessary 
to address the RO's efforts to comply with the VCAA.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, including 
cardiovascular-renal disease, will be considered to have been 
incurred in or aggravated by service even though there is no 
evidence of such disease during the period of service.  See 
38 C.F.R. §§ 3.307, 3.309.  In order for the presumption to 
apply, the evidence must indicate that the disability became 
manifest to a compensable (10 percent) degree within one year 
of separation from service.  See 38 C.F.R. § 3.307.

If a veteran is a former prisoner of war, service connection 
is granted on a presumptive basis if the following 
disabilities become manifest to a compensable degree (10 
percent or more disabling) at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service:  1) 
Psychosis; 2) Any of the anxiety states; 3) Dysthymic 
disorder (or depressive neurosis); 4) Organic residuals of 
frostbite, if it is determined that the veteran was interned 
in climatic conditions consistent with the occurrence of 
frostbite; 5) Post-traumatic osteoarthritis; 6) 
Atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia); and 7) Stroke and its 
complications.  (Emphasis added.)  

Further, if the veteran is a former prisoner of war and was 
interned or detained for not less than 30 days, the following 
diseases shall be service connected if manifest to a 
compensable degree at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service: 1) Avitaminosis; 
2) Beriberi (including beriberi heart disease); 3) Chronic 
dysentery; 4) Helminthiasis; 5) Malnutrition (including optic 
atrophy associated with malnutrition); 6) Pellagra; 7) Any 
other nutritional deficiency; 8) Irritable bowel syndrome; 9) 
Peptic ulcer disease; 10) Peripheral neuropathy except where 
directly related to infectious causes; and 11) Cirrhosis of 
the liver.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102. 

Factual Background

The Veteran asserts, in essence, that as he is a former POW, 
service connection for his heart disease is warranted on a 
presumptive basis.  The claims file contains very few medical 
records.  Among the records, however, is a November 2002 
private medical certificate from a physician that includes a 
diagnosis of arteriosclerotic heart disease.  There is also 
medical evidence of a diagnosis of hypertension and a 
November 2002 radiological report.  The latter document shows 
that a chest X-ray examination of the Veteran revealed an 
atherosclerotic aorta and suggested left ventricular 
cardiomegaly (hypertrophy).  In addition, there is 
electrocardiogram (EKG) evidence of left ventricular 
hypertrophy.  As noted above, former POW status has been 
established.

Analysis

There is sufficient clinical, chest X-ray and EKG evidence of 
a current diagnosis of heart disease, to include 
arteriosclerotic heart disease.  Based on the Veteran's  
status as a former POW, service connection is thus warranted.  
38 C.F.R. §§ 3.307, 3.309(c).  The Board is cognizant that 
there is little evidence regarding the severity of the 
Veteran's heart disease.  Mindful of the previous delays in 
this appeal and the Veteran's advanced age, and with 
consideration of the claim that his heart disease is 
symptomatic and productive of some functional impairment, the 
Board finds that it is at least as likely as not that the 
Veteran's heart disease is compensable in degree.  With 
application of the doctrine of reasonable doubt, the Board 
finds that service connection for arteriosclerotic heart 
disease is warranted.  38 U.S.C.A. §§ 1110, 1112, 5107(b); 38 
C.F.R. §§ 3.102, 3.307, 3.309(c).


ORDER

Service connection for arteriosclerotic heart disease is 
granted.


REMAND

As discussed above, the AMC confirmed that the Veteran is a 
former POW and it is apparent that he was interned and 
detained for not less than 30 days.  The disabilities that 
remain in appellate status are listed in 38 C.F.R. 
§ 3.309(c).

The May 2007 Board remand directed, in part, that the Veteran 
be scheduled for a VA examination if POW status was granted.  
Although POW status was granted and the AMC informed the 
Veteran that he would be scheduled for a VA examination, the 
appeal was returned to the Board apparently prior to the 
scheduling of this examination.  The claims remaining in 
appellate status are remanded in order that this VA 
examination may be scheduled.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In the event that the RO determines 
that an examination was scheduled and the Veteran failed to 
report for the evaluation, the RO must provide the Veteran 
with another opportunity to report for an examination.

The AMC/RO should complete any other development indicated by 
the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran must be scheduled for a 
VA examination.  The claims file should 
be sent to the examiner.

Following the review of the relevant 
evidence in the claims file, the 
clinical examination and any tests or 
studies deemed necessary, the examiner 
should provide an answer to the 
following:  

Is it at least as likely as 
not (50 percent or greater 
degree of probability) that 
the Veteran's has, or has 
residuals of, beriberi, 
dysentery, malnutrition, 
and/or malaria?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of the contended 
diagnosis as to find against the claimed 
diagnosis.  More likely and as likely 
support the diagnosis; less likely weighs 
against the claim.

If the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate 
and indicate the reason an opinion would 
be speculative.

2.  Complete any other development 
indicated by the record.

3.  Thereafter, the Veteran's claims on 
appeal must be readjudicated.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative must 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



The purposes of this remand are to obtain evidentiary 
development.  No inference should be drawn as to the outcome 
of these matters by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


